DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action has been made FINAL.

	
Status of the Claims
The status of the claims, filed on 7 September 2022, is as follows:
	Claims 1-4, 8, 13, 15, 17, 19, 34-35 and 37 are pending.
	Claim 1 has been amended. 
	Claims 1-4, 8, 13, 15, 17, 19, 34-35 and 37 have been herby examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 13, 15, 17, 19, 34, 35 and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan (2008. Biological functions of antioxidants in plant transformation. In Vitro Cell. Dev. Biol.-Plant. 44: 149-161; referred to as “Dan (2008)”.), Enriquez-Obregon et al (1997. Genetic transformation of sugarcane by Agrobacterium tumefaciens using antioxidant compounds), Dan et al (US 2004/0133938 A1; 8 July 2004; referred to as “Dan (2004)”) and  Wang et al (2008. Expression of insect (Microdera puntipennis dzungarica) antifreeze protein MpAFP149 confers the cold tolerance to transgenic tobacco. Plant Cell Rep 2: 1349-1358.). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 7 March 2022, as applied to claims 1-4, 8, 13, 15, 17, 19, 34, 35 and 37. Applicant’s arguments filed 7 September 2022 have been fully considered but they are not persuasive.


The claims are drawn to a method of increasing production of a target polypeptide comprising co-introducing a first polynucleotide encoding the target polypeptide and Vitamin C into the cell using a transient infiltration or delivery system selected from the group consisting of vacuum infiltration, liposome mediated delivery, sonication, temperature (heat) shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection, the cell comprising a first heterologous polynucleotide encoding the target polypeptide, wherein both the vitamin C and polynucleotide encoding the target polypeptide are co-delivered, wherein Vitamin C is added at concentrations of 20 mM to 60 mM, wherein the increase level of Vitamin C increases the production of the target poly peptide as compared to the production without the increased Vitamin C and. Claims are further drawn to a plant or algal cell within a multi-cellular system. Claims are further drawn to comprising increase the level of a lipophilic antioxidant wherein the concentration is 10 µM to 100 µM. Furthermore, the target polypeptide is being stably integrated into the genome of the cell and the target polypeptide is transiently expressed. Claims are drawn to wherein the target polypeptide requires post-translational processing for activity. Claims are drawn to wherein the target polypeptide is an antibody, an interleukin, a growth factor, an enzyme, a cytokine, or a therapeutic polypeptide.  The claims are also drawn to harvesting the target polypeptide from the cell. 


Dan (2008) teaches that browning and necrosis of transformed cells/tissues, and difficulty to regenerate transgenic plants from the transformed cells/tissues (recalcitrance) are common in Agrobacterium-mediated transformation process in many plant species [Abstract]. Dan (2008) further teaches that reactive oxygen species (ROS) may be playing an important role in tissue browning and necrosis during transformation which severely reduces transformation efficiency [Abstract]. Dan (2008) teach that dicotyledonous species are more susceptible to tissue browning/necrosis than monocotyledonous plants but it can be controlled by the use of antioxidants including ascorbic acid (Vitamin C) [page 153, para. bridging rt and left cols.]. Dan (2008) teaches that ascorbic acid and cysteine are suitable to minimize browning/necrosis for both dicotyletonary and monocotylendonary plant species [page 153, para. bridging rt and left cols.]. Dan [2008] teach that ascorbic acid promotes shoot growth, enhances embryo development, reduces bud browning and reduces explant darkening [Table 1]. Ascorbic acid is also required for callus transformation, reduces explant necrosis and increases viability of meristem and improves transformation efficiencies [Table 2]. Dan (2008) teaches that sugarcane leaf spindles (which reads on wherein the cell is a plant cell, a multi-cellular system and a plant tissue) cocultured with Agrobacteria tumefaciens induced a rapid necrosis of the tissue [page 155, left col., para. 002]. However, if cocultured after inoculation with Agrobacterium on a cocultivation medium with ascorbic acid, cysteine and silver nitrate, the explant viability was increased from 10% (without antioxidants) to 90% and the percentage of GUS positive explants (which reads on wherein the target polypeptide is an enzyme, wherein the first polynucleotide encoding that target polypeptide is being stably integrated into the genome of the cell and wherein the target polypeptide is transiently expressed by the cell ) was increased from 0% to 100% (which reads on increasing production of a target polypeptide comprising co-introducing a first polynucleotide encoding the target polypeptide and Vitamin C into the cell, wherein the first polynucleotide encoding that target polypeptide is being stably integrated into the genome of the cell and wherein the target polypeptide is transiently expressed by the cell and wherein the increased level of Vitamin C in the cell increases the production of the target polypeptide as compared to the production of the target polypeptide in a control cell without increased Vitamin C) [page 155, left col., para. 002]. Dan (2008) also teaches the use of lipoic acid (a lipophilic antioxidant) in plant transformation and found that using lipoic acid significantly improved the transformation methods, even for recalcitrant genotypes [page 155, right col., para. 003]. Dan (2008) found that including lipoic acid in plant transformation has dramatically solved the three common problems in plant transformation: browning/necrosis of the transformed tissues, recalcitrance, and shoot escapes, which severely limit the number of transgenic plants produced [page 156, left col., para. 001].  Dan (2008) found that using antioxidants (including vitamin C and lipophilic antioxidants) in plant tissue culture and transformation reduces the browning/necrosis of nontransformed and transformed cells/tissues and the frequencies of shoot escapes and the antioxidants increase the stable transformation efficiencies across dicotyledonary and monocotyledonay plant species [page 157, right col., para. 004].
Therefore, after considering Dan (2008) as a whole, one of ordinary skill in the art would understand the utility of antioxidants (including Vitamin C and lipophilic antioxidants) in tissue culture and transformation methodology.  One would also understand that vitamin C promotes shoot growth, enhances embryo development, reduces bud browning, reduces explant darkening [Table 1], is required for callus transformation, reduces explant necrosis and increases viability of meristem and improves transformation efficiencies [Table 2]. One would also understand that the inclusion of lipoic acid (a lipophilic antioxidant) in transformation protocols decrease browning/necrosis of the transformed tissues, recalcitrance, and shoot escapes, which severely limit the number of transgenic plants produced. Therefore, one would understand the use of both vitamin C and a lipophilic antioxidant are both important in plant transformation by decreasing browning and necrosis, increasing viability and increasing transformation efficiencies. 

Dan (2008) does not specifically wherein Vitamin C is added at concentrations of 20 mM to 60 mM (or 40 mM to 60 mM).

Enriquez-Obregon et al teach the effects of 3 antioxidant compounds (ascorbic acid (vitamin C), cysteine and silver nitrate) on genetic transformation of sugarcane (which reads on wherein the cell is a plant cell, a multi-cellular system and a plant tissue) [entire document]. Enirquez-Obregon et al teach the effect of antioxidant mixtures on the transfer of foreign genes from A. tumefaciens to sugarcane cells under 8 different treatments [Table 3 and the paragraph preceding Table 3]. The construct, pGT GUSBAR, containing the GUS (which reads on wherein the target polypeptide is an enzyme) and the plasmid contains the genes uid1 and bar under the posttranscription regulation signals for monocotyledonous plant (which reads on wherein the target polypeptide requires posttranslational processing for activity) [section: Bacterial strains and plasmids]. A. tumefaciens culture was added to the culture media comprising 15 mg/L of ascorbic acid and were incubated for 10 minutes with strong agitation (which reads on co-introducing a first polynucleotide encoding the target polypeptide and Vitamin C into the cell using transfection wherein both the vitamin C and polynucleotide encoding the target polypeptide are co-delivered) [Table 3 and the paragraph preceding Table 3]. Enriquez-Obregon et al found that 100% of the explants were GUS positive (which reads on wherein the first polynucleotide encoding that target polypeptide is being stably integrated into the genome of the cell and wherein the target polypeptide is transiently expressed by the cell) [Table 3]. The infection efficiency was remarkably lower when the antioxidants were not included and no GUS activity was found in infected controls (which reads on wherein the increased level of Vitamin C in the cell increases the production of the target polypeptide as compared to the production of the target polypeptide in a control cell without increased Vitamin C) [section: Effect of antioxidants on plant tissue Agrobacterium interaction].
Therefore, after considering Enriquez-Obregon et al as a whole, one of ordinary skill in the art would understand the utility of antioxidants (including Vitamin C) and combination of antioxidants in transformation methodology.   One would also understand that antioxidants are commonly co-introduced with polynucleotides and in doing so, increase the transformation efficiency which in turn increases the production of a target polypeptide.

Regarding claims 1-4, 8, 13, 15, 17, 19 and 34 it would have been obvious to one of ordinary skill at the time of the invention to co-introduce a polynucleotide and Vitamin C into a plant tissue using methodologies as taught by Dan (2008) and Enriquez-Obregon et al.  Methodologies for introducing polynucleotides and compounds into cells are well known and commonly practiced by the skilled artisan and would include those as taught by Dan (2008 and Enriquez-Obregon et al, as well as, vacuum infiltration, liposome mediated delivery, sonication, temperature shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection. Both Dan (2008) and Enriquez-Obregon teach the benefits of including Vitamin C in the co-culture medium during plant transformation and that the inclusion decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have been motivated to include Vitamin C and co-deliver both the vitamin C and polynucleotide to decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have had reasonable expectations of success given the success of both Dan (2008) and Enriquez-Obregon et al and that both found and increase in transformation efficiencies as compared to the controls that did not contain any vitamin C. 
Although the concentration of vitamin C in the co-culture medium as taught by both Dan (2008) and Enriquez-Obregon et al is lower than the claimed concentrations of 20 mM to 60 mM (or 40 mM to 60 mM), one would have been motivated to optimize the concentration, especially with different plant species and recalcitrant species.  It is well known in the art and taught by Dan (2008) and Enriquez-Obregon et al that even low concentrations of vitamin C produce positive effects on transformation of plants and one would have been motivated to increase the concentration of vitamin C to find the optimal concentration to increase the production of polypeptides for different species.  
Furthermore, one of ordinary skill in the art would have been motivated to vary the concentrations of vitamin C as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as concentration of vitamin C is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Additionally, it would have been obvious to optimize the component concentrations of the antioxidant in the co-cultivation medium, including vitamin C, according to the plant of study. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05). 


Dan (2008) does not specifically teach increasing the level of a lipophilic antioxidant wherein the concentration of a lipophilic antioxidant is 10 µM to 100 µM.

Regarding claims 8 and 35, Dan et al (2004) teach a method of inclusion of the lipophilic antioxidant, lipoic acid or a lipoic acid analog in at least one plant transformation media during the transformation and/or regeneration process [0013]. Dan et al (2004) teach the inclusion of the lipophilic antioxidant increases the efficiency of transformation of a plant explant with a selected nucleic acid fragment and/or the regeneration of a transgenic plant therefrom and the survivability of the plant during the transformation and regeneration process improving the efficiency of transformation or regeneration [0013].  Dan et al (2004) teach that transformation include genetic components can include non-plant DNA, plant DNA or synthetic DNA (which reads on heterologous polynucleotide). Dan et al (2004) teach concentration of lipoic acid from 5-100µM [0021; claim 4]. Dan et al (2004) teach adding ascorbic acid (Vitamin C) to the basal medium (Table 8) and co-culture with Agrobacterium. Dan et al (2004) teach that oxidative stress in culture can plant an important role and that ascorbic acid has been used in culture to reduce effects from oxidation [0004]. Dan et al (2004) teach culturing explants on transformation media containing MS salts (which contain water soluble antioxidants nicotinic acid, pyridoxine and thiamine hydrochloride) and further culturing the explants on media supplemented with 10 µM lipoic acid (which reads on increasing the level of a lipophilic antioxidant in the cell) [Example 1; 0114, 0118; Tables 1, 2 and 3]. Transformation rate was determined by assaying for GUS-activity [Table 2]. Dan et al (2004) found that with the lipoic acid treatments at concentration of 10 to 50 µM the percentage of explants having high transient expression doubled from 30% up to 60.9% [0132]. Dan et al found that using lipoic acid resulted in a 2-fold increase of the percentage of explants having high level of transient expression and subsequently a 6.5 -fold increase of the stable transformation efficiency from 40% to up to 260% [0139]. Dan et al (2004) teach culturing embryos on CM4C (which contain MS basal salts and vitamins including water soluble vitamins nicotinic acid, pyridoxine and thiamine hydrochloride) and different concentrations of lipoic acid including 5, 10, 30, 50 and 100 µM [Example 3; 0194,; Table 9 and 10]. Dan et al (2004) teach that the inclusion of lipoic acid at concentration of 10-50 µM have an efficiency that is equal to and higher than that of the control plant [Table 9]. Dan et al teach co-culturing explant in TRCo media that contains B5 vitamins (a water soluble antioxidant) and culturing the explants in media containing 5, 10, 50 and 100 µM of lipoic acid [Example 5; 0219, 0223, 0224; Table 13]. 
	Therefore, after considering Dan et al (2004) as a whole, one of ordinary skill in the art would understand the utility of adding antioxidants, especially the lipophilic antioxidant lipoic acid, to the transformation media for increasing efficiency of transformation, regeneration of a transgenic plant and the survivability of the plant during the transformation and regeneration process (and thus increasing production of a target polypeptide). One would understand basic biochemistry and plant cellular uptake of media components when cultivating plants on transformation media.  

At the time the invention was made, it would have been obvious to one of ordinary skill in the art include a lipophilic antioxidant at concentration between 10 to 100 µM as taught by Dan et al (2004) in the transformation media as taught by Dan (2008) and Enriquez-Obregon et al. Dan et al (2004) teach that using lipoic acid in concentrations of 10 to 50 µM resulted in a 2-fold increase of the percentage of explants having high level of transient expression and subsequently a 6.5 -fold increase of the stable transformation efficiency from 40% to up to 260% [0139]. One would have been motivated to include a lipophilic antioxidant in the transformation media to further increase transformation efficiency.  Additionally, Dan (2008) found that using antioxidants (including vitamin C and  lipophilic antioxidants) in plant tissue culture and transformation reduces the browning/necrosis of nontransformed and transformed cells/tissues and the frequencies of shoot escapes and the antioxidants increase the stable transformation efficiencies across dicotyledonary and monocotyledonay plant species [page 157, right col., para. 004]. One would have had a reasonable expectation of success give that Dan et al (2004) and Dan (2008) both showed that a lipophilic antioxidant increase transformation efficiencies and decrease browning/necrosis of transformed cells/tissues. 

Dan (2008) does not specifically harvesting the target polypeptide from the cell.

Regarding claim 37, Wang et al teach extracting an insect antifreeze protein from transgenic tobacco plants. Wang et al teach that apoplastic proteins were extracted from leaves using vacuum infiltration in a buffer comprising ascorbic acid buffer and calcium chloride (which reads on harvesting the target polypeptide from the cell) [page 1351, rt col., para. 002 “Immunoblots”].

At the time the invention was made, it would have been obvious to one of ordinary skill in the art  to co-introduce the insect antifreeze polynucleotide and Vitamin C into a plant tissue using the methodologies as taught by Dan (2008) and Enriquez-Obregon et al and harvest the protein as taught by Wang et al.  Both Dan (2008) and Enriquez-Obregon teach the benefits of including Vitamin C in the co-culture medium during plant transformation and that the inclusion decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have been motivated to co-introduce the insect antifreeze polynucleotide and Vitamin C to decreases browning and necrosis, increases viability and increases transformation efficiencies. Plants with increased viability and transformation efficiencies would produce a high yield of harvested target polypeptides. One would have been motivated to combine the methods of Dan (2008) and Enriquez-Obregon et al to increase transient expression and stable transformation efficiency while also increasing protein production and recovery as taught by Want et al. Given the growing biopharmaceutical industry and its economical, health and safety benefits, one would have been motivated to genetically engineer plants that have high levels of protein expression and recovery. One would have had reasonable expectations of success given the success of both Dan (2008) and Enriquez-Obregon et al and that both found and increase in transformation efficiencies as compared to the controls that did not contain any vitamin C which could in turn be harvested. 

Response to Arguments dated 7 September 2022

Applicant urges that the references do not teach a concentration of vitamin C of 20 mM to 60 mM. Applicants asserts that the range of 20 mM to 60 mM represents a range of vitamin C that produces a difference in kind, rather than a difference in degree. Applicants urge that the critical range of 20 mM to 60 mM is sufficient to completely abrogate the formation of protein multimer byproducts at the low end, i.e. 20 mM, white concentrations of greater than 60 mM vitamin C caused necrosis in the plant samples (FIGs 3A and 4D). Applicants further urge that the claimed range of vitamin C produces the unexpected effect of completely abrogating the formation of unwanted and improperly folded protein oligomers without inducing necrosis [response pages5-6]. 
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., completely abrogating the formation of unwanted and improperly folded protein oligomers without inducing necrosis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 only recites that the method increases the production of the target polypeptide as compared to the production of the target polypeptide in a control cell without increased Vitamin C. There is no mention of abrogation of protein multimer byproducts.
Applicants refer to Figures 3A and 4D, however, there is no FIG 4D. Furthermore, FIG 3A shows a very specific example using human IL-12 protein that was transiently expressed via Agroinfiltration of Nictoiana benthamiana leaves with specific harvesting times of 48 and 72 hours.  Therefore, a single example is cited as showing a specific result with one protein from one expression cassette (promoter, coding sequence, terminator) in one type of plant and one plant tissue. As currently amended, the claims encompass using any polynucleotide encoding a target polypeptide using any number of transient infiltration or delivery systems utilizing any expression cassette in all plants and plant tissues. 
Although the concentration of vitamin C in the co-culture medium as taught by both Dan (2008) and Enriquez-Obregon et al is lower than the claimed concentrations of 20 mM to 60 mM (or 40 mM to 60 mM), one would have been motivated to optimize the concentration, especially with different plant species and recalcitrant species.  It is well known in the art and taught by Dan (2008) and Enriquez-Obregon et al that even low concentrations of vitamin C produce positive effects on transformation of plants and one would have been motivated to increase the concentration of vitamin C to find the optimal concentration to increase the production of polypeptides for different species.  As stated in the specification [0042], vitamin C is likely effective if 0.1 mM to 80 mM vitamin C is added to the cells, suitably at least 0.1 mM, 0.5 mM, 1 mM, 2 mM. 5 mM, 10 mM, 20 mM or 40 mM is added. Without evidence to the contrary, it would be routine to the skilled artisan and commonly practiced to optimize the concentration with incremental increases in concentration until the optimum concentration for the particular plant species was reached.  
Furthermore, one of ordinary skill in the art would have been motivated to vary the concentrations of vitamin C as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as concentration of vitamin C is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Additionally, it would have been obvious to optimize the component concentrations of the antioxidant in the co-cultivation medium, including vitamin C, according to the plant of study. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05). 

Applicants urge that the references do not teach or suggest direct co-introduction of vitamin C and a polynucleotide.  Applicant asserts that the instantly claimed method is drawn to direct introduction of vitamin C and a polynucleotide into a cell, rather than the co-culturing methods taught by Dan 2008. Applicants point to the instant specification that describes two distinct strategies for increasing the concentration of vitamin C in a plant cell 1) addition of the antioxidant to the media is sufficient to increase the intracellular levels of the antioxidant and allow for increased target polypeptide production and 2) introduction directly into the cell using a transient infiltration or delivery system. [response page 7].
These arguments have been carefully considered but are not deemed persuasive. It would have been obvious to one of ordinary skill at the time of the invention to co-introduce a polynucleotide and Vitamin C into a plant tissue using methodologies as taught by Dan (2008) and Enriquez-Obregon et al.  Methodologies for introducing polynucleotides and compounds into cells are well known and commonly practiced by the skilled artisan and would include those as taught by Dan (2008 and Enriquez-Obregon et al, as well as, vacuum infiltration, liposome mediated delivery, sonication, temperature shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection. Both Dan (2008) and Enriquez-Obregon teach the benefits of including Vitamin C in the co-culture medium during plant transformation and that the inclusion decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have been motivated to include Vitamin C and co-deliver both the vitamin C and polynucleotide to decreases browning and necrosis, increases viability and increases transformation efficiencies. One would have had reasonable expectations of success given the success of both Dan (2008) and Enriquez-Obregon et al and that both found and increase in transformation efficiencies as compared to the controls that did not contain any vitamin C. 
In the absence of any data showing criticality or unexpected results for direct introduction, using a passive method of introduction of vitamin C and polynucleotide into a cell is an obvious variation. A practitioner would understand that passive uptake will take longer whereas vacuum infiltration would introduce substance faster into the cells. Since the object is to get the substances into the cell so it can function to decrease the browning and necrosis, increase viability and increase transformation efficiencies one would have been motivated to use methodologies that introduce substances faster into the cells. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN M REDDEN/Primary Examiner, Art Unit 1661